                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

KRISTYN H.,1                                                     )
                                                                 )
Plaintiff,                                                       )
                                                                 )
v.                                                               )         Civil Action No. 7:18-cv-351
                                                                 )
NANCY A. BERRYHILL,                                              )
Acting Commissioner of Social Security,                          )
                                                                 )
Defendant.                                                       )

                                         MEMORANDUM OPINION2

        Plaintiff Kristyn H. (“Kristyn”) filed this action challenging the final decision of the

Commissioner of Social Security (“Commissioner”) finding her not disabled and therefore

ineligible for disability insurance benefits (“DIB”) under the Social Security Act (“Act”). 42

U.S.C. §§ 401–433. Kristyn alleges that the Administrative Law Judge (“ALJ”) erred because

substantial evidence does not support: (1) the ALJ’s determination that Kristyn engaged in

substantial gainful activity in 2015; (2) the ALJ’s physical RFC findings; (3) the ALJ’s

assessment of Kristyn’s mental impairments under SSR 96-8p; and (4) the ALJ’s assessment of

Kristyn’s credibility.

        I agree that the ALJ’s assessment of Kristyn’s mental impairments is deficient, and thus

substantial evidence does not support the ALJ’s decision. Accordingly, I GRANT in part

Kristyn’s Motion for Summary Judgment (Dkt. No. 15), DENY the Commissioner’s Motion for

Summary Judgment (Dkt. No. 17), and REVERSE AND REMAND this case for further

        1
            Due to privacy concerns, I am adopting the recommendation of the Committee on Court Administration
and Case Management of the Judicial Conference of the United States that courts use only the first name and last
initial of the claimant in social security opinions.
        2
            This case is before the Court by consent of the parties pursuant to 28 U.S.C. § 636(c)(1). Dkt. No. 9.

                                                            1
administrative proceedings consistent with this opinion.

                                          STANDARD OF REVIEW

         This Court limits its review to a determination of whether substantial evidence exists to

support the Commissioner’s conclusion that Kristyn failed to demonstrate that she was disabled

under the Act.3 Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion; it

consists of more than a mere scintilla of evidence but may be somewhat less than a

preponderance.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal citations and

alterations omitted). The final decision of the Commissioner will be affirmed where substantial

evidence supports the decision. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

         However, remand is appropriate if the ALJ’s analysis is so deficient that it “frustrate[s]

meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (noting that “remand is

necessary” because the court is “left to guess [at] how the ALJ arrived at his conclusions”); see

also Monroe v. Colvin, 826 F.3d 176, 188 (4th Cir. 2016) (emphasizing that the ALJ must “build

an accurate and logical bridge from the evidence to his conclusion” and holding that remand was

appropriate when the ALJ failed to make “specific findings” about whether the claimant’s

limitations would cause him to experience his claimed symptoms during work and if so, how

often) (citation omitted). In Mascio and Monroe, the Court of Appeals remanded because the

ALJ failed to adequately explain how he arrived at conclusions regarding the claimant’s RFC.

Mascio, 780 F.3d at 636; Monroe, 826 F.3d at 189. Similarly, I find that remand is appropriate

         3
            The Act defines “disability” as the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment, which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Disability
under the Act requires showing more than the fact that the claimant suffers from an impairment which affects her
ability to perform daily activities or certain forms of work. Rather, a claimant must show that her impairments
prevent her from engaging in all forms of substantial gainful employment given her age, education, and work
experience. See 42 U.S.C. §§ 423(d)(2), 1382c(a)(3)(B).

                                                            2
here because the ALJ’s opinion leaves the court to guess at how he reached his conclusions

regarding Kristyn’s mental RFC.

                                                CLAIM HISTORY

         Kristyn filed for DIB on September 29, 2014, claiming disability due to degenerative disc

disease (DDD), spinal stenosis, arthritis of the thoracic spine, bipolar disorder II with impulsive

behavior, depression, and PTSD, with an alleged onset date of September 13, 2011. R. 85.

Kristyn was 36 years old when she applied for DIB, making her 32 years old on her alleged onset

date. Id. Kristyn’s date last insured was June 30, 2018;4 thus, she must show that her disability

began on or before this date and existed for twelve continuous months to receive DIB. R.18, 207;

42 U.S.C. §§ 423(a)(1)(A), (c)(1)(B), (d)(1)(A); 20 C.F.R. §§ 404.101(a), 404.131(a). The state

agency denied Kristyn’s application at the initial and reconsideration levels of administrative

review. R. 85–115. On March 8, 2017, ALJ Michael Dennard held a hearing to consider

Kristyn’s claim for DIB. R. 33–84. Counsel represented Kristyn at the hearing, which included

testimony from vocational expert Robert Jackson. R. 33. On August 22, 2017, the ALJ entered

his decision analyzing Kristyn’s claims under the familiar five-step process5 and denying her

claim for DIB. R. 16–27.

         The ALJ found that Kristyn had engaged in substantial gainful activity in 2015, and that

         4
           The ALJ determined that Kristyn engaged in substantial gainful activity in 2015, but because there was a
continuous twelve-month period during which Kristyn did not engage in substantial gainful activity, the ALJ made
his findings relative to the period she did not engage in that activity. R. 18.
         5
           The five-step process to evaluate a disability claim requires the Commissioner to ask, in sequence,
whether the claimant: (1) is working; (2) has a severe impairment; (3) has an impairment that meets or equals the
requirements of a listed impairment; (4) can return to her past relevant work; and if not, (5) whether she can perform
other work. Johnson v. Barnhart, 434 F.3d 650, 654 n.1 (4th Cir. 2005) (per curiam) (citing 20 C.F.R.§ 404.1520);
Heckler v. Campbell, 461 U.S. 458, 460–62 (1983). The inquiry ceases if the Commissioner finds the claimant
disabled at any step of the process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears the burden of
proof at steps one through four to establish a prima facie case for disability. At the fifth step, the burden shifts to the
Commissioner to establish that the claimant maintains the residual functional capacity (“RFC”), considering the
claimant’s age, education, work experience, and impairments, to perform available alternative work in the local and
national economies. 42 U.S.C. § 423(d)(2)(A); Taylor v. Weinberger, 512 F.2d 664, 666 (4th Cir. 1975).

                                                            3
she met the insured status requirements of the Act through June 30, 2018. R. 18. The ALJ

determined that Kristyn suffered from the severe impairments of DDD, obesity, somatoform

disorders, affective disorders, and anxiety disorders. Id. The ALJ noted that the record reflected a

history of substance abuse with alcohol and cocaine, and treatment for asthma and hypertension,

but the ALJ found that these impairments were not severe because they did not impose any

significant restrictions on Kristyn’s ability to perform basic work activities. R. 19. The ALJ

determined that Kristyn’s impairments, either individually or in combination, did not meet or

medically equal a listed impairment, specifically considering listings 1.04 (disorders of the

spine), 12.04 (depressive, bipolar, and related disorders), and 12.07 (somatic symptoms and

related disorders). R. 19–21. The ALJ considered the “paragraph B” criteria and determined that

they were not satisfied, finding that Kristyn had mild limitation in understanding, remembering,

or applying information; moderate limitation in interacting with others; mild limitation in

concentrating, persisting, or maintaining pace; and no limitation in adapting or managing herself.

R. 19–20. The ALJ determined that the “paragraph C” criteria were also not satisfied. R. 20.

       The ALJ concluded that Kristyn retained the residual functional capacity (“RFC”) to

perform light work. R. 21. For postural limitations, the ALJ determined that Kristyn could

frequently balance and climb ramps and stairs, and occasionally stoop, kneel, crouch, crawl, and

climb ladders, ropes, or scaffolds. Id. For environmental limitations, Kristyn could do occasional

work at unprotected heights and around moving mechanical parts, occasionally operate a motor

vehicle, and have only occasional exposure to extreme cold or vibration. Id. For non-exertional

limitations, Kristyn would be limited to performing simple, routine tasks. Id. She could use

judgment to make simple work-related decisions, could occasionally respond appropriately to the

public and coworkers, and, in dealing with changes in a work setting, would be limited to simple


                                                 4
work-related decisions. Id.

          The ALJ found that Kristyn was not able to perform her past relevant work as a certified

nurse assistant, fast food cashier, or hair stylist. R. 25. Based on Kristyn’s age, education, work

experience, and RFC, the ALJ determined that Kristyn could perform jobs that exist in

significant numbers in the regional and national economies, such as marker and inspector/grader.

R. 25–26. Thus, the ALJ concluded that Kristyn was not disabled. R. 26–27. Kristyn appealed

the ALJ’s decision and the Appeals Council denied her request for review on May 31, 2018.

R. 1–7.

                                                  ANALYSIS

          Kristyn alleges that the ALJ erred because substantial evidence does not support: (1) the

ALJ’s determination that Kristyn engaged in substantial gainful activity in 2015; (2) the ALJ’s

physical RFC findings; (3) the ALJ’s assessment of Kristyn’s mental impairments under SSR 96-

8p; and (4) the ALJ’s assessment of Kristyn’s credibility.

          A. Medical History

          1. Physical Impairments6

          Prior to her DLI, Kristyn had an anterior cervical diskectomy and fusion in January 2010.

R. 59, 1050. A March 2011 MRI showed DDD at L4-L5 and L5-S1, but surgery was not

recommended. R. 1048. In August 2012, another MRI showed no changes. R. 996. A September

2014 MRI showed “essentially negative” findings in the thoracic spine, and degenerative facet

arthrosis changes at L4-L5 and L5-S1. R. 385. At an August 2016 neurosurgery evaluation, a

July 2016 MRI again showed that Kristyn’s disks were “essentially normal,” but that she did

have “some facet arthrosis” and multilevel degenerative lumbar spondylosis. R. 1321, 1896. The

          6
          A number of other ailments appeared in the record, including COPD, asthma, gastrointestinal issues,
glaucoma, carpal tunnel, and shoulder and knee pain, but Kristyn does not allege any error relating to physical
ailments not discussed in this section.
                                                         5
neurosurgeon recommended physical therapy and weight loss, but not surgery. R. 1321, 1842.

       Kristyn regularly received pain medication for conditions she complained of either in the

ER or at normal appointments, including for back pain, headaches, stomach pain, shoulder pain,

and neck pain. R. 325, 335, 349, 957, 1021, 1023, 1026, 1028, 1044, 1450, 1593, 1616, 1653.

Doctors frequently noted that Kristyn exhibited drug-seeking behavior and eventually refused to

prescribe narcotic pain medication. R. 920, 922, 931, 933, 996, 1321, 1539, 1576–77, 1601,

1660, 1842, 1895, 1900. After going to the ER in September 2014 for back pain, one doctor even

noted, “Patient seems better able to get around when she thinks we are not looking.” R. 387.

Kristyn also has a history of substance abuse of alcohol, marijuana, and cocaine.

       Kristyn saw several primary care doctors from August 2011 to February 2017. Over time,

doctors regularly assessed Kristyn with obesity (R. 945, 992, 1019, 1027, 1029, 1032, 1041,

1418, 1589, 1593, 1598) and chronic lower back pain (R. 381, 920, 930, 932, 945, 952, 990, 992,

1019, 1027, 1031–32, 1407, 1449, 1451, 1588, 1593, 1601, 1604, 1616, 1653, 1655, 1669,

1900). They also consistently recommended diet modification, exercise, and weight loss.

R. 1027, 1029, 1032, 1042, 1598, 1842. At times, she was referred to physical therapy, but there

is no indication she attended therapy sessions and sometimes refused to go. R. 1407. Kristyn also

stated that steroid injections and over-the-counter medications did not help with her pain.

R. 1449, 1493, 1496, 1842. Kristyn was in a handful of car accidents during the relevant period,

after which she complained of back, neck, and head pain, but there were never any acute injuries

noted. R. 335, 337, 968–73, 1362. In terms of other physical impairments, Kristyn went to the

ER for severe headaches or migraines on a number of occasions spanning the relevant period (R.

293, 358, 1044, 1475), and she was diagnosed with hepatitis C in December 2015. R. 1514–15.

       Kristyn testified that she has constant pain across her lower back that radiates into her


                                                 6
legs. R. 54–56. She testified that she was in pain management and was on a fentanyl patch,

which helps her to stand, cook, wash dishes, and sweep. R. 57–58. Kristyn testified to not having

any problems with her neck following her surgeries. R. 59. Kristyn admitted to having a history

of opioid addiction. R. 54. She also testified that she had last used recreational drugs about two

months prior to the hearing. R. 68. Kristyn testified that she stopped working because of her

constant pain. R. 49–50. She also stopped cutting hair out of her house because she could not

handle the standing due to pain, and her hands were going numb from carpal tunnel. R. 47, 59–

61. Kristyn also testified to weekly headaches or migraines, and her hepatitis C is in remission.

R. 62, 64. Kristyn testified that she watches TV and plays with her dog for fun. R. 68.

       2. Mental Impairments

       The record shows that Kristyn was on psychiatric medications as early as January 2011.

R. 1051. From August 2011 through February 2017, Kristyn was regularly assessed with

depression (R. 1041, 1373), panic attacks (R. 1018), anxiety (R. 920, 986, 1373), and bipolar

disorder (R. 945, 1373, 1593, 1617), for which she took medication. Kristyn was assessed with

major depressive disorder and polysubstance abuse at a February 2013 assessment with Blue

Ridge Behavioral Health, where she intermittently received services until November 2014.

R. 819–28, 834–42, 847–69. Subsequent evaluations in May and October 2014 assessed

polysubstance abuse, major depressive disorder, anxiety, and insomnia. R. 661–715, 720, 732–

58. Blue Ridge was frequently unable to contact Kristyn and eventually discharged her. R. 717,

872–73, 894, 884–86, 888–92.

       From March 2015 to June 2016, Kristyn received therapy at Family Insight. She was

evaluated with major depressive disorder (recurrent, moderate severe) with anxious distress.

R. 1218–23. She had mostly normal mental status examinations every three months, but there


                                                 7
were repeated mentions of mood swings and outbursts. R. 1254–58, 1237–39, 1272–75, 1310–

13. She was mostly compliant with her medications and attending her appointments. Id. Kristyn

was also seen at Walnut Associates for medication management from April 2015 to January

2017. She was evaluated with bipolar depression, PTSD, and a history of opioid dependence.

R. 1342–43. Her doctor maintained Kristyn’s medication regimen, but the provider reported

Kristyn’s near-constant mood swings, irritability, anger, and aggressive behavior. R. 1325–41,

1676. Kristyn’s mental status exams were mostly normal, in that she had intact memory, fair

judgment, and was coherent, alert, and oriented, but at every appointment, she had impaired

attention and concentration. Id. Only at her last two appointments did Kristyn begin showing

improvement with no impaired attention or concentration. R. 1677–78. Kristyn also attended

anger management therapy with a licensed professional counselor from April 2015 to January

2017. Kristyn’s mental status examinations were quite varied. While she was usually oriented

and had intact memory, her judgment and insight were almost always impaired, and she was

frequently depressed, anxious, agitated, and even belligerent. R. 1679–1703, 1708–39.

       Kristyn was admitted to the hospital on a number of occasions due to her psychiatric

condition. In March 2010, Kristyn was admitted to the hospital for five days for suicidal thoughts

and diagnosed with depression and put on medication. R. 289–92, 295. In August 2012, Kristyn

attempted a drug overdose and was admitted on a temporary detention order (TDO) to in-patient

psychiatric care for six days, during which she was diagnosed with major depressive and anxiety

disorders, and possibly bipolar disorder. R. 832–33, 999–1017. She stated at the time that her

medications were not effective at controlling her depression. R. 1006. Then, in June 2013, after

getting into a car accident while driving under the influence, Kristyn was admitted for having

suicidal thoughts, and she had to be restrained because she was uncooperative, verbally abusive,


                                                8
and spitting at providers. R. 968–73. Kristyn received a resulting DUI charge. R. 67. (There is

also some indication that she intentionally drank excessively and then drove a vehicle.) Next, in

August 2013, Kristyn again attempted to overdose, and was assessed with bipolar and major

depressive disorders, along with cannabis use and possible cocaine dependence. R. 804–18, 900–

05, 958–64. She was admitted on another TDO. R. 900. Kristyn presented to Blue Ridge for an

evaluation in September 2013 following her release from the hospital. She was diagnosed with

major depressive disorder, insomnia, anxiety, and polysubstance dependence, and her

medications were increased. R. 791–94. In September 2014, Kristyn again attempted suicide by

cutting her wrists and overdosing, and was assessed with depression. R. 933–39. This time, she

agreed to be admitted for inpatient psychiatric care. R. 938. Finally, Kristyn had another incident

in December 2016. Kristyn went to the ER out of fear that she was dying from a tumor in her

throat, but was uncooperative during examination, yelled and cussed at providers, ripped up test

results, and eventually had to be escorted off of the premises by police. R. 1669–71, 1825–31.

Kristyn was diagnosed with delusional disorder. R. 1669–71.

       Kristyn testified that she suffers from PTSD, bipolar, anxiety, and depression. R. 68. She

testified that she had to quit employment in 2015 because she was not able to get along with

other people. R. 49–50. For example, she threatened to get into altercations with coworkers and

supervisors. Id. Kristyn testified to already having been in a number of physical altercations with

others. R. 73–76. Consequently, Kristyn avoids other people by remaining in her house. R. 50.

She has anxiety being in public, has weekly panic attacks, and is always “on edge.” R. 51–52.

She testified that her medications do not help her agitation and panic attacks. Id.

       3. Medical Opinion Evidence

       In December 2014, as part of the state agency’s initial disability determination, William


                                                 9
Rutherford, Jr., M.D., reviewed the record and determined that Kristyn’s severe medically

determinable impairments included DDD, somatoform disorders, affective disorders, anxiety

disorders, and drug/substance addiction disorders. R. 90. As part of Kristyn’s physical RFC

evaluation, Dr. Rutherford determined that Kristyn could lift and/or carry twenty pounds

occasionally and ten pounds frequently; stand or walk for six hours and sit for six hours in an

eight-hour workday, with normal breaks; and push or pull without limitation. R. 93. Dr.

Rutherford determined that Kristyn’s postural limitations included occasional stooping, kneeling,

crouching, crawling, and climbing ladders, ropes, or scaffolds, and frequent balancing and

climbing ramps or stairs. Id. Dr. Rutherford found no manipulative, visual, or communicative

limitations. R. 94. For environmental limitations, Dr. Rutherford found that Kristyn would have

to avoid concentrated exposure to extreme cold, vibration, and hazards, like machinery and

heights. Id. Dr. Rutherford ultimately concluded that Kristyn was capable of light work. R. 98.

       Howard S. Leizer, Ph.D., completed a psychiatric review technique assessment for the

initial disability determination. In evaluating the “paragraph B” criteria, Dr. Leizer found that

Kristyn had mild restriction in activities of daily living; moderate difficulties in maintaining

social functioning; moderate difficulties in maintaining concentration, persistence, or pace; and

no repeated episodes of decompensation. R. 91. For his mental RFC evaluation, Dr. Leizer found

that, for understanding and memory limitations, Kristyn was moderately limited in her ability to

understand and remember detailed instructions. R. 95. Dr. Leizer wrote that Kristyn had very

impulsive behavior, difficulty paying attention, and was distracted easily, but she was future-

oriented and goal-directed and could perform simple, one- to three-step tasks. Id. He also found

sustained concentration and persistence limitations, specifically that Kristyn was moderately

limited in her abilities to carry out detailed instructions, maintain attention and concentration for


                                                 10
extended periods, and complete a normal workday and work week without interruptions from

psychologically-based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods. Id. Dr. Leizer again addressed her impulsive behavior,

difficulty paying attention, and distraction, but wrote that she could still perform simple, one- to

three-step tasks, and she could maintain attention for at least two-hour intervals. Id.

       Dr. Leizer also found social interaction limitations, including that Kristyn is moderately

limited in her abilities to interact appropriately with the general public, accept instructions and

respond appropriately to criticism from supervisors, and get along with coworkers or peers

without distracting them or exhibiting behavioral extremes. R. 96. Dr. Leizer wrote that, in

addition to her impulsive behavior, Kristyn gets agitated easily and has trouble getting along

with others, and she has manic episodes and can indicate somewhat abnormal behaviors. Id.

However, he determined that she can still maintain minimal contact with others. Id. Finally, Dr.

Leizer found that Kristyn’s adaptation limitations included being moderately limited in her

abilities to respond appropriately to changes in the work setting and to set realistic goals or make

plans independently of others. Id. He concluded that Kristyn would have moderate problems

with adaptation. Id. In his concluding remarks, Dr. Leizer wrote that the medical evidence

indicates that she could perform simple, unskilled, non-stressful tasks on a consistent basis. Id.

       As part of Kristyn’s request for reconsideration of the state agency’s disability

determination, Bert Spetzler, M.D., evaluated the records in March 2015. He found the same

medically determinable impairments with the same severities as Dr. Rutherford. R. 106. Dr.

Spetzler also made the exact same RFC determination as Dr. Rutherford. R. 109–10. Thus, Dr.

Spetzler also concluded that Kristyn was capable of light work. R. 114.

       Alan D. Entin, Ph.D, ABPP, conducted another psychiatric review technique assessment


                                                 11
for the reconsideration, and made the same findings as Dr. Leizer regarding the “paragraph B”

criteria. R. 107. Dr. Entin also found all of the same mental RFC limitations as Dr. Leizer.

R. 111–12. Dr. Entin adopted Dr. Leizer’s findings that Kristyn would be able to perform simple,

one- to three-step tasks; maintain attention for at least two-hour intervals; maintain minimal

contact with others; and perform simple, unskilled, non-stressful tasks on a consistent basis. Id.

       B. Mental Impairments Under SSR 96-8P7

       Kristyn argues that the ALJ failed to properly assess her mental impairments as required

by SSR 96-8p. Kristyn principally alleges that the ALJ erred in his conclusions regarding

Kristyn’s social interaction and concentrating, persisting, and maintaining pace conclusions. I do

not find these persuasive.

       However, in her second assignment of error, Kristyn claims that the ALJ erred in not

rendering any findings concerning the severity or functional impact of Kristyn’s diagnosis of

delusional disorder resulting from the December 2016 emergency room incident. Pl.’s Br. at 23–

24, Dkt. No. 16. Additionally, in her fourth assignment of error, Kristyn criticizes the ALJ for

finding that her substance abuse disorder was not a severe impairment. Id. at 33. The ALJ

determined that Kristyn’s substance abuse did not impose any significant restrictions on her

ability to perform basic work activities. R. 19. Kristyn argues that the ALJ’s conclusion of non-

severity is at odds with the considerable amount of evidence documenting Kristyn’s substance

abuse and, significantly, her several hospitalizations for mental health treatment. Pl.’s Br. at 33.

Kristyn concludes that the ALJ’s reliance on Kristyn’s substance abuse history to find that




       7
           This was Kristyn’s third assignment of error, but I consider it first for the reasons set forth below.

                                                           12
Kristyn’s subjective allegations of impairment are not fully supported is erroneous. Id.8

        While scattered across her assignments of error, Kristyn’s arguments lead me to question

how the ALJ considered the multiple hospitalizations Kristyn endured as a result of her suicidal

thoughts and attempts. Consequently, I find that the ALJ’s decision is deficient in its explanation

regarding the fourth domain of functioning, adapting and managing oneself.

        SSR 96-8P requires the ALJ to include a narrative discussion describing how the

evidence supports his conclusions when developing the RFC. Teague v. Astrue, No. 1:10-cv-

2767, 2011 U.S. Dist. LEXIS 153878, at *23, 2011 WL 7446754, at *8 (D.S.C. Dec. 5, 2011).

The ALJ “must include a narrative discussion describing how the evidence supports each

conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence

(e.g., daily activities, observations).” SSR 96-8P at *7; Meadows v. Astrue, No. 5:11-cv-63,

2012 U.S. Dist. LEXIS 115150, at *24, 2012 WL 3542536, at *8 (W.D. Va. Aug. 15, 2012)

(citing Davis v. Astrue, No. 9-cv-2545, 2010 U.S. Dist. LEXIS 132972, at *15-16, 2010 WL

5237850, at *5 (D. Md. Dec. 15, 2010)); Monroe, 826 F.3d at 189 (emphasizing that the ALJ

must “build an accurate and logical bridge from the evidence to his conclusion” and holding that

remand was appropriate when the ALJ failed to make “specific findings” about whether the

claimant’s limitations would cause him to experience his claimed symptoms during work and if

so, how often).

        In Mascio v. Colvin, the Fourth Circuit held that “an ALJ does not account ‘for a

claimant’s limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel v.


        8
          The Commissioner understands, as do I, that this argument regarding Kristyn’s substance abuse is more
appropriate to analyze as an assertion of error regarding the ALJ’s RFC determination. Def.’s Br. at 19–20, Dkt. No.
18.

                                                        13
Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). The Fourth Circuit emphasized the

distinction between the ability to perform simple tasks and the ability to stay on task, stating that

“[o]nly the latter limitation would account for a claimant’s limitation in concentration,

persistence, or pace.” Id. Although the Fourth Circuit noted that the ALJ’s error might have been

cured by an explanation as to why the claimant’s moderate difficulties in concentration,

persistence, or pace did not translate into a limitation in the claimant’s RFC, it held that, without

such an explanation, remand was necessary. Id.

       While Mascio did not involve the fourth area of functioning that is at issue here, it

underscores the ALJ’s duty to adequately review the evidence and explain the decision. See also

Monroe, 826 F.3d at 176 (emphasizing that the ALJ must provide a sound basis for his ruling,

including discussing what evidence he found credible and specifically applying the law to the

record). I am perplexed as to how the ALJ found no limitation in Kristyn’s ability to adapt or

manage herself when, on five to six occasions throughout the relevant period, Kristyn seemed to

have been unable to manage her psychologically-based symptoms.

       The SSA defines the ability to adapt or manage oneself as follows:

       This area of mental functioning refers to the abilities to regulate emotions, control
       behavior, and maintain well-being in a work setting. Examples include:
       [r]esponding to demands; adapting to changes; managing your psychologically
       based symptoms; distinguishing between acceptable and unacceptable work
       performance; setting realistic goals; making plans for yourself independently of
       others; maintaining personal hygiene and attire appropriate to a work setting; and
       being aware of normal hazards and taking appropriate precautions.

20 C.F.R. pt. 404, subpt. P, app. 1, pt. A2 (effective Aug. 22, 2017 to Mar. 13, 2018). In his

decision, the ALJ found that Kristyn had no limitation in adapting or managing herself. R. 20. He

wrote that Kristyn “is able to dress, bathe herself, and handle money.” Id. the ALJ continued:

       Since her alleged onset date, the claimant has worked at more than one job,
       including self-employment as a hair stylist at a substantial gainful activity level.

                                                 14
        She has been able to obtain housing when necessary, even if in shelters, and
        obtain medical treatment at her clinic or at the ER.
Id. In his discussion of the medical evidence, the ALJ merely mentioned three of Kristyn’s

psychiatric hospitalizations, along with Kristyn’s December 2016 incident. R. 23. The ALJ later

summarily concluded that the “record does not support additional . . . mental limitations,” apart

from a limitation to simple, routine work with occasional social interaction. R. 24. At no point in

his decision, other than in listing the medical records, does the ALJ discuss Kristyn’s numerous

suicide attempts. Suicidal incidents, and an arrest after a delusional episode, all seem to indicate

serious problems with Kristyn’s ability to “regulate emotions, control behavior, and maintain

well-being,” even in a non-work setting. Thus, I am simply left to guess at how the psychiatric

hospitalizations factored into the ALJ’s calculus regarding Kristyn’s mental RFC.

       In finding no limitation in this area, the ALJ stated that Kristyn was able to obtain

medical treatment when necessary; however, the ALJ fails to recognize that many of her

psychiatric hospitalizations involved involuntary TDOs, so Kristyn was unable to leave (even

when she tried). The ALJ also mentioned that Kristyn worked at more than one job during the

time period, but again fails to recognize that involuntary psychiatric stays would presumably

interrupt one’s employment entirely. Overall, the ALJ may have a perfectly reasonable

explanation as to why he found no limitation in this area of functioning, but, just as in Mascio,

this Court is “left to guess about how the ALJ arrived at his conclusions.” 780 F.3d at 637.

       Furthermore, the ALJ later explained that he gave “great weight” to the state agency

consultants’ mental assessments because their imposed limitations were consistent with Kristyn’s

“paragraph B” criteria findings and the medical evidence. R. 25. The ALJ concluded, “There is

insufficient evidence to support a finding that the claimant would be unable to perform simple,

routine tasks with social limitations. Her normal mental status findings and ability to be self-


                                                 15
employed at a skilled job is inconsistent with disabling mental impairments.” Id. While the ALJ

gave “great weight” to the state psychological consultants’ opinions, that alone does not provide

a sufficient explanation for his mental RFC determination. At the initial level, the state

psychological consultant found that Kristyn had adaptation limitations, specifically that she

would be moderately limited in her abilities to respond appropriately to changes in the work

setting and to set realistic goals or make plans independently of others. R. 96. Additionally,

while under the umbrella of concentration and persistence limitations, the consultant also found

that Kristyn would be moderately limited in her ability to complete a normal workday and

workweek without interruptions from psychologically based symptoms. R. 95. The state agency

consultant at the reconsideration level made the same findings. R. 111–12. The fact that the state

psychological consultants found that Kristyn would be able to perform simple, unskilled, non-

stressful tasks does not absolve the ALJ of his failure of explanation, especially where they both

found that Kristyn would have moderate limitations in adaptation.9 See Greer v. Colvin, No.

1:14CV00143, 2016 WL 1367745, at *8 (M.D.N.C. Apr. 6, 2016) (finding that giving significant

weight to the state agency consultant’s opinion that “plaintiff was capable of performing simple

tasks” did not adequately explain ALJ’s failure to account for plaintiff’s moderate difficulties in

concentration, persistence, and pace because that same consultant noted that plaintiff “may have

         9
           The state agency consultants did not find that Kristyn had experienced repeated episodes of
decompensation, each of extended duration. R. 91, 107. However, the new “paragraph B” criteria, which applied
when the ALJ issued his decision, replaced the repeated episodes of decompensation criterion with “adapting or
managing oneself.” 20 C.F.R. pt. 404, subpt. P, app. 1, pt. A2 (effective Mar. 27, 2017).
         In revising the regulation, the SSA rejected a comment that argued “eliminating ‘episodes of
decompensation’ from the paragraph B criteria will reduce [its] ability to measure the chronic nature and impact of a
mental illness.” Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66,137, 66,145 (Sept. 26,
2016). The SSA determined that the SSA’s analyses concerning longitudinal evidence, exacerbations and
remissions, and the “paragraph C” criteria would adequately encompass the effects of episodes of decompensation.
Id. Thus, the SSA does not seem to have intended to eliminate consideration of episodes of decompensation, but
instead revised the category to more broadly encompass one’s inability to adapt or manage herself.
         While Kristyn’s hospitalizations likely did not meet the episodes of decompensation parameters (requiring
three episodes within one year, each lasting for two weeks), Kristyn’s hospitalizations demonstrate her challenges
with regulating emotions or controlling behavior. Significantly, those factors are now explicitly included in the new
“paragraph B” criteria.
                                                         16
some difficulty maintaining attention and concentration”) (internal citations omitted).

         The ALJ failed to explain why he found no limitation in adapting or managing oneself,

even in light of the substantial medical evidence demonstrating Kristyn’s suicidal tendencies and

inability to manage her psychological symptoms. The ALJ must sufficiently articulate his

findings such that the Court can undertake meaningful review, but the Court is unable to review

this aspect of the ALJ’s decision. Monroe, 826 F.3d at 189 (quoting Radford v. Colvin, 734 F.3d

288, 295 (4th Cir. 2013)) (“A necessary predicate to engaging in substantial evidence review is a

record of the basis for the ALJ’s ruling, including a discussion of which evidence that ALJ found

credible and why, and specific application of the pertinent legal requirements to the record

evidence); see also Patterson v. Comm’r of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017)

(emphasizing the importance of “[r]eaching a decision in a well-reasoned and documented

fashion” and admonishing an ALJ to “[s]how your work.”). The ALJ may very well conclude

again that Laura is not disabled, and perhaps the ALJ can explain why Kristyn has no limitation

in adapting or managing herself. However, his failure to explain in this case is reversible error

and requires remand.10 Because I find that remand is warranted based on the ALJ’s failure to

explain this particular finding, I will not address Kristyn’s additional allegations of error. See

Boone v. Barnhart, 353 F.3d 203, 211 n.19 (3d Cir. 2003) (remanding on other grounds and

declining to address claimant’s additional arguments). However, upon remand, the

Commissioner should take into consideration Kristyn’s remaining allegations of error.




         10
           To be clear, I do not find that the ALJ erred in failing to perform a function-by-function analysis in
determining her mental RFC, as Kristyn alleges. Pl.’s Br. at 26. In fact, contrary to Kristyn’s assertion, Monroe v.
Colvin does not actually require remand if an ALJ fails to perform an explicit function-by-function analysis. 826
F.3d 176, 188 (4th Cir. 2016). Kristyn also incorrectly asserts in her brief that the ALJ found that Kristyn had
moderate impairment in concentration, persistence, and pace (the ALJ found only mild impairment). Pl.’s Br. at 26.
Finally, Kristyn’s attempt to skew the testimony of the vocational expert is not well-taken. Id. at 28–29.

                                                         17
                                         CONCLUSION

       It is not the province of this Court to make a disability determination. The Court’s role is

limited to determining whether substantial evidence supports the Commissioner’s decision. In

this case, the ALJ failed to satisfy his duty of explanation, and meaningful judicial review is

impossible. For the foregoing reasons, I will GRANT in part Kristyn’s Motion for Summary

Judgment, DENY the Commissioner’s Motion for Summary Judgment, and REMAND this

matter under sentence four of 42 U.S.C. § 405(g) for additional consideration.

                                                      Entered: June 21, 2019


                                                      Robert S. Ballou
                                                      Robert S. Ballou
                                                      United States Magistrate Judge




                                                 18
